Citation Nr: 1035619	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Richard Mahlin & Calvin Hansen,                      
Veterans Advocacy Group


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to February 1978.  
He died in December 2007.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

This matter was last before the Board in April 2010 when it was 
remanded for further development.  That development was completed 
and the matter is now ready for consideration by the Board.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  The Veteran died in December 2007.  The death certificate 
shows that the immediate cause of death was cardiopulmonary 
arrest due to, or as a consequence of, idiopathic pulmonary 
fibrosis.

2.  The Veteran was service connected for nasal fracture, post-
operative with persistent right nasal septal deviation, severe 
chronic rhinitis, medial-lateral laxity, left knee, and severe 
degenerative joint disease; chondromalacia; patellar tendonitis 
and abnormal patellar tracking, left knee, at the time of his 
death.

3.  The preponderance of evidence is against a finding that a 
disability of service origin or a service-connected disability 
caused or contributed to the Veteran's death. 




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.310, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim. The notice 
should include (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).
Complete notice was sent in an April 2010 letter and the claim 
was readjudicated in a June 2010 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records and VA 
records, and assisted the appellant in obtaining evidence.  The 
Board need not obtain a medical opinion in this case because, as 
outlined below, there is sufficient evidence of record to decide 
the claim and no indication that the Veteran's death is 
attributable to service or a service-connected disability.  
Specifically, there is no credible lay evidence suggesting a 
continuity of symptomatology between the disabilities that caused 
his death and his military service, and no competent medical 
evidence otherwise showing a relationship between the 
disabilities that caused his death and his service or a service-
connected disability.  All known and available records relevant 
to the issues on appeal have been obtained and associated with 
the claims file; and the appellant has not contended otherwise.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran's entrance examination dated in April 1971 notes that 
he complained of shortness of breath.  However, upon physical 
examination at this time his lungs were normal.  

A May 1971 treatment note documents a complaint of a pounding 
headache, dizziness and pain in the chest when running a half 
mile.  Examination resulted in an impression of a vascular 
headache and probable musculoskeletal chest pain at this time.  

A September 1974 service treatment record discloses a complaint 
of intermittent sharp pains with inspiration in the area of the 
right rib cage, for about 8 hours.  Examination resulted in an 
impression of costochondritis.

In December 1976 the Veteran received a flight physical.  At this 
time, he denied a history of shortness of breath, pain or 
pressure in the chest and chronic cough.  Physical examination at 
this time revealed normal lungs and chest.  

In December 1977 the Veteran presented at the medical clinic with 
a chief complaint of sub-sternal pain from the inside out.  There 
was no history of injury or strain.  His chest was clear to 
auscultation.  The Veteran reported pain with pressure 
application to both sides of the sternum.  An assessment of 
probable musculoskeletal pain was assessed.  

In February 1978 the Veteran received a separation examination.  
At this time, he acknowledged a history of shortness of breath 
and pain or pressure in the chest.  Upon clinical evaluation at 
this time his lungs and chest were normal.  A history of 
shortness of breath and pain in the chest, secondary to running 
and alleviated with rest was noted. 

In early December 2007 the Veteran was admitted to the Omaha VA 
Medical Center with a chief complaint of severe shortness of 
breath, with progressive deterioration of his pulmonary status 
beginning 9 months prior.  See December 2007 autopsy report.  He 
was hospitalized for approximately one month and died in late 
December 2007.  

The Veteran's death certificate shows that the immediate cause of 
death was cardiopulmonary arrest due to, or as a consequence of, 
idiopathic pulmonary fibrosis.  The autopsy report associated 
with the claims file notes that idiopathic pulmonary fibrosis 
(a.k.a. usual interstitial pneumonia, (UIP)) usually occurs in 
people over the age of 50, with an unknown cause.  It also notes 
that in the Veteran's case there was no etiologic agent 
identified as the trigger for this process.

The Board notes that, at the time of the Veteran's death, he was 
service connected for: (1) nasal fracture, post-operative with 
persistent right nasal septal deviation, severe chronic rhinitis 
with a 30 percent evaluation effective June 29, 2007; (2) medial-
lateral laxity, left knee, with a 20 percent evaluation effective 
June 29, 2007; and (3) severe degenerative joint disease; 
chondromalacia; patellar tendonitis and abnormal patellar 
tracking, left knee, with a 10 percent evaluation effective June 
29, 2007.

To warrant service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310 (West 2002 and Supp. 2009); 
38 C.F.R. § 3.312(a) (2009).  In order to constitute the 
principal cause of death, the service-connected disability must 
be one of the immediate or underlying causes of death or 
otherwise be etiologically related to the cause of death.  38 
C.F.R. § 3.312(b) (2009).  For a service-connected disability to 
constitute a contributory cause of death, it must be shown that 
it contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 U.S.C.A. § 
1310 (West 2002 and Supp. 2009); 38 C.F.R. § 3.312 (2009).

In determining whether a service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially.  38 C.F.R. §§ 3.312(c)(1) (2009).  It is not 
sufficient that it casually shared in producing death, but rather 
it must be shown that there was a casual connection.  Id.

Where there are primary causes of death that by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, it would generally not be 
reasonable to hold that a service-connected condition accelerated 
death unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2009).

The Board notes that the Veteran service connection was in effect 
for the aforementioned disabilities at the time of his death.  
However, there is no competent medical evidence in the file 
suggesting that any of these disabilities contributed in any way 
to his death.  

Likewise, the Board acknowledges that the Veteran complained of 
shortness of breath and pain and pressure in the chest on a few 
occasions in service.  However, upon clinical evaluation his 
lungs were noted as normal.  It is particularly salient to the 
Board that the Veteran's lungs were clear to auscultation in 
December 1977, shortly before his discharge, and that the 
complaints of pain in the chest were largely thought to be of a 
musculoskeletal nature.  Moreover, there is no competent evidence 
of any pulmonary disease until approximately June 2007, 9 months 
prior to the Veteran's initial presentation to the VA Medical 
Center.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from active 
service and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  Furthermore, 
the report of autopsy specifically notes that UIP usually occurs 
in people over the age of 50 with an unknown cause and that in 
the Veteran's case there was no etiologic agent identified in 
this regard.  Accordingly, the Board does not find that the 
Veteran's death is attributable to the complaints of shortness of 
breath and pain in the chest noted in service some 30 years prior 
to his death.  

The Board notes that the one lay assertion put forth by the 
appellant in support of the claim was a very general statement 
indicating that the Veteran's "history of respiratory problems" 
contributed to his passing.  While her intention in making this 
statement is not entirely clear, it appears that she may be 
suggesting a relationship between the Veteran's service-connected 
nasal fracture and rhinitis, and the cardiopulmonary arrest and 
idiopathic pulmonary fibrosis that caused his death.  In this 
regard, the Board notes that there are instances in which lay 
testimony can serve to establish an association between service 
and the claimed disability or death for the purpose of 
establishing service connection.  For example, a lay person may 
be competent to offer testimony on certain medical matters, such 
as describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, and 
their lay testimony as to a continuity of symptomatology can 
serve to establish an association to service.  However, the Board 
finds that a lay person is not competent to offer an opinion on a 
matter clearly requiring medical expertise, such as the degree to 
which his service-connected nasal fracture and rhinitis may have 
caused or aggravated the cardiopulmonary arrest and idiopathic 
pulmonary fibrosis that caused his death.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

Furthermore, as discussed, the Veteran's service treatment 
records do reflect treatment for shortness of breath and chest 
pain, although examination revealed no evidence of cardiovascular 
or pulmonary disability at that time.  However, given the 
vagueness of the appellant's statement, and the lack of 
subsequent clarification even after receiving VCAA notice, the 
Board does not believe that her very general assertion as to the 
Veteran's history suggests a continuity between the symptoms 
leading up to his death and those reported three decades ago 
during military service.

The Board is certainly sympathetic to the appellant for her loss.  
However, for the reasons and bases set forth above, the Board 
must conclude that the preponderance of evidence is against 
granting service connection for the Veteran's cause of death, and 
the benefit of the doubt rule provided in 38 U.S.C.A. § 5107(b) 
is not for application as there is not an approximate balance of 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed.  Cir. 2001).



ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


